Exhibit 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2011 and 2010 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ending March 31, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed interim consolidated financial statements. Note March 31, December 31,, 2010 January 1, 2010 (Note 18) (Note 18) ASSETS Current assets Cash and cash equivalents $ $ $ Interest receivable Sales taxes recoverable 9 Amounts receivable - Prepaid expenses and other assets Non-current assets Mineral Properties Exploration 6 Property, Plant & Equipment 7 Investment in Related Companies 8 Reclamation Bonds Total assets $ $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ $ Amounts due to related parties 12 a Total current liabilities Non-current liabilities Deferred Tax Liability Total liabilities EQUITY Shareholders’ equity Share Capital 9 Equity Reserves Treasury Shares (14,180 Shares, at cost) Accumulated Other Comprehensive Loss ) ) Accumulated Deficit ) ) ) Total Equity Total Liabilities and Equity $ $ $ Subsequent Events – Note 19 Approved by the Board of Directors: /s/ Gary Robertson Director /s/ David Wolfin
